      Case 2:20-cv-02998-WBV-JVM Document 1 Filed 11/04/20 Page 1 of 11




                             UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

GARY PIERCE                            *        CIVIL ACTION
                                       *
VERSUS                                *         NO.
                                       *
MAXUM INDEMNITY COMPANY,               *        DISTRICT JUDGE
ET AL.                                *         MAGISTRATE JUDGE
                                       *
******************************************************************************
                            NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Allied

World Surplus Lines Insurance Company, incorrectly named as “Allied World Insurance

Company” (“Allied World”), Landmark American Insurance Company (“Landmark”), Maxum

Indemnity Company (“Maxum”) and QBE Insurance Corporation (“QBE”), Defendants, through

their respective undersigned counsel, who may be jointly referred to herein as the “Removing

Defendants,” with the attached Consents to Removal signed by or on behalf of Howard L. Nations,

APC (“Nations Law”), The Nicks Law Firm, LLC (“Nicks Law”), Rueb & Motta, APLC (“R&M

Law”), Joseph A. Motta, Attorney at Law, APLC (“Motta Law”), The Rueb Law Firm, APLC

(“Rueb Law”), Howard L. Nations (“H. Nations”), Cindy L. Nations (“C. Nations”), Shantrell

Nicks (“S. Nicks”), Gregory Rueb (“G. Rueb”), and Joseph A. Motta (“J. Motta”), Defendants,

and with a full reservation of all rights, defenses, exceptions, and objections that may exist in their

favor, whether in state court or federal court, including objections to personal jurisdiction, forum

selection, and convenience of the forum, hereby remove the action entitled and styled Gary Pierce

v. Maxum Indemnity Company, et al., from the Twenty-Fifth Judicial District Court for the Parish

of Plaquemines, State of Louisiana, bearing Docket No. 66-144, to the United States District Court

for the Eastern District of Louisiana, and further aver and state as follows:




F:44165                                        Page 1
      Case 2:20-cv-02998-WBV-JVM Document 1 Filed 11/04/20 Page 2 of 11




       1.      On or about July 7, 2020, Gary Pierce, Plaintiff, filed this action in the matter

entitled and styled as Gary Pierce v. Maxum Indemnity Company, et al., in the Twenty-Fifth

Judicial District Court for the Parish of Plaquemines, State of Louisiana, bearing Docket No. 66-

144 (“state court lawsuit”).

       2.      Service of process and citation was made on Allied World, Landmark, Maxum and

QBE through the Louisiana Secretary of State as the statutory agent for service of process for these

insurer defendants on October 7, 2020. See Service Returns included within Exhibit A.

       3.      Upon information and belief, Defendants aver that service of process was made on

Motta Law through the Louisiana Long-Arm Statute on October 5, 2020. See Service Return for

Motta Law included within Exhibit B.

       4.      Upon information and belief, Defendants aver that service of process has also been

made on Nations Law, Nicks Law, R&M Law, Rueb Law, Howard L. Nations, Cindy L. Nations,

Shantrell Nicks and Gregory Rueb but the returns on service have not yet been filed of record in

the state court lawsuit.

       5.      Pursuant to 1446(b)(2)(B), “[e]ach defendant shall have 30 days after receipt by or

service on that defendant of the initial pleading or summons . . . to file the notice of removal.”

       6.      Accordingly, Removing Defendants timely filed this Notice of Removal within

thirty (30) days after each of them received or was served with a copy of the initial pleading setting

forth the Plaintiffs’ claim for relief upon which this action is based and is timely pursuant to 28

U.S.C. § 1446(b)(1) and (b)(2)(B).

       7.      Pursuant to 28 U.S.C. § 1446(a), copies of all pleadings, process and orders that

have been served on all Defendants, as well as a copy of all available records and proceedings in

the State Court Action pursuant to 28 U.S.C. § 1447(b), are attached as Exhibit “C”.




F:44165                                        Page 2
      Case 2:20-cv-02998-WBV-JVM Document 1 Filed 11/04/20 Page 3 of 11




       8.      Pursuant to 28 U.S.C. 1446(b)(2)(A), and as demonstrated by the Consents to

Removal attached hereto as Exhibit “D”, all Defendants not joining directly in this notice of

removal consent to the removal of this action to this Court.

       9.      Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served

upon counsel for all parties and upon any pro se litigants and a copy is being filed with the Clerk

of Court for the Twenty-Fifth Judicial District Court for the Parish of Plaquemines, State of

Louisiana.

       10.     The Twenty-Fifth Judicial District Court for the Parish of Plaquemines, State of

Louisiana, is located within the United States District Court for the Eastern District of Louisiana,

and, therefore, venue is proper in this Court pursuant to 28 U.S.C. § 98(b) because it is the “district

and division within which such action is pending.” 28 U.S.C. § 1446(a).

                         COMPLETE DIVERSITY OF CITIZENSHIP

       11.     This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

1332. Diversity jurisdiction under 28 U.S.C. § 1332 requires that each plaintiff be diverse in

citizenship from every defendant. Getty Oil Corp. v. Ins. Co. of North America, 841 F.2d 1254,

1258 (5th Cir. 1998).

       12.     Paragraph 1 of the Petition states that the Plaintiff is an individual of the full age of

majority who is domiciled in the Parish of Jefferson, State of Louisiana. See Petition, ⁋ 1, subparts

(a) through (m). (Exhibit A). Thus, the Plaintiff is a citizen of Louisiana for purposes of diversity.

See Coury v. Prot, 85 F.3d 244, 248 (5th Cir. 1996).

       13.     Plaintiff named Allied World Insurance Company as a defendant in this action.

Allied World Insurance Company is a New Hampshire Corporation with its principal place of

business in New York. Thus, Allied World is a citizen of New Hampshire and New York for




F:44165                                        Page 3
      Case 2:20-cv-02998-WBV-JVM Document 1 Filed 11/04/20 Page 4 of 11




purposes of diversity. The entity that issued a policy to Howard L. Nations, A Professional

Corporation, however, was Allied World Surplus Lines Insurance Company, which is an Arkansas

corporation with its principal place of business in New York. Allied World Surplus Lines

Insurance Company is a citizen of Arkansas and New York for purposes of diversity. See 28

U.S.C. 1332(c)(1).

       14.     Landmark was organized, formed and exists under the laws of the State of

Oklahoma and has and maintains its principal place of business in Atlanta, State of Georgia.

Landmark is therefore a citizen of Oklahoma for purposes of diversity. See 28 U.S.C. 1332(c)(1).

       15.     Maxum Indemnity Company is incorporated in the State of Connecticut and

maintains its principal place of business in Connecticut. Thus, Maxum is a citizen of Connecticut

for diversity purposes. See 28 U.S.C. 1332(c)(1).

       16.     QBE Insurance Corporation is incorporated in the State of Pennsylvania and

maintains its principal place of business in New York. Thus, QBE is a citizen of Pennsylvania and

New York for diversity purposes. See 28 U.S.C. 1332(c)(1).

       17.     Howard L. Nations, APC is incorporated in the State of Texas and maintains its

principal place of business in Texas. See Petition, ⁋ 2(e) (Exhibit A). Thus, Nations Law is a

citizen of Texas for diversity purposes. See 28 U.S.C. 1332(c)(1).

       18.     The Nicks Law Firm, LLC is a limited liability company with its principal place of

business in the State of Mississippi. See Petition, ⁋ 2(f) (Exhibit A). Shantrell Nicks is the sole

member of Nicks Law and is an individual who is domiciled in the State of Alabama. Thus, Nicks

Law is a citizen of Alabama for diversity purposes. See Harvey v. Grey Wolf Drilling Co., 542

F.3d 1077, 1080 (5th Cir. 2008) (“[t]he citizenship of a LLC is determined by the citizenship of

all its members.”).




F:44165                                       Page 4
      Case 2:20-cv-02998-WBV-JVM Document 1 Filed 11/04/20 Page 5 of 11




       19.     Rueb & Motta, APLC reserves the right to allege and prove that it no longer exists

as a juridical person capable of being sued but during its existence was incorporated in the State

of California and maintained its principal place of business in California. See Petition, ⁋ 2(g)

(Exhibit A). Thus, R&M Law throughout its existence was a citizen of California for diversity

purposes. See 28 U.S.C. 1332(c)(1).

       20.     Joseph A. Motta, Attorney at Law, APLC is incorporated in the State of California

and maintains its principal place of business in California. See Petition, ⁋ 2(h) (Exhibit A). Thus,

Motta Law is a citizen of California for diversity purposes. See 28 U.S.C. 1332(c)(1).

       21.     The Rueb Law Firm, APLC is incorporated in the State of California and maintains

its principal place of business in California. See Petition, ⁋ 2(i) (Exhibit A). Thus, it is a citizen

of California for diversity purposes. See 28 U.S.C. 1332(c)(1).

       22.     Howard L. Nations is an individual who is domiciled in the State of Texas. See

Petition, ⁋ 2(j) (Exhibit A). Thus, he is a citizen of Texas for diversity purposes. See Coury v.

Prot, 85 F.3d 244, 248 (5th Cir. 1996).

       23.     Cindy L. Nations is an individual who is domiciled in the State of Texas. See

Petition, ⁋ 2(k) (Exhibit A). Thus, she is a citizen of Texas for diversity purposes. See Coury v.

Prot, supra, 85 F.3d at 248.

       24.     Shantrell Nicks is an individual who is domiciled in the State of Alabama. See

Petition, ⁋ 2(l) (Exhibit A). Thus, she is a citizen of Alabama for diversity purposes. See Coury v.

Prot, supra, 85 F.3d at 248.

       25.     Gregory D. Rueb is an individual domiciled in the State of California. See Petition,

⁋ 2(m) (Exhibit A). Thus, he is a citizen of California for diversity purposes. See Coury v. Prot,

supra, 85 F.3d at 248.




F:44165                                        Page 5
      Case 2:20-cv-02998-WBV-JVM Document 1 Filed 11/04/20 Page 6 of 11




       26.     Joseph A. Motta is an individual who is domiciled in the State of California. See

Petition, ⁋ 2(n) (Exhibit A). Thus, he is a citizen of California for diversity purposes. See Coury

v. Prot, supra, 85 F.3d at 248.

       27.     The Plaintiff is a citizen and resident of the State of Louisiana for purposes of

diversity.

       28.     Defendants are citizens of Alabama, Arkansas, California, Connecticut, New

Hampshire, New York, Oklahoma, Pennsylvania and Texas for purposes of diversity.

       29.     Accordingly, complete diversity of citizenship exists between Plaintiff and

Defendants.

                                    AMOUNT IN CONTROVERSY

       30.     Louisiana generally disallows any reference to monetary damages in a petition for

damages. See Louisiana Civil Code of Procedure article 893(A)(1).

       31.     Nonetheless, Article 893(A)(1) states that “if a specific amount of damages is

necessary to establish … the lack of jurisdiction of federal courts due to insufficiency of damages

… a general allegation that the claim … is less than the requisite amount is required.” Id.

(emphasis added). The Petition makes no such general allegation, as allowed by Article 893(A)(1),

nor has the Plaintiff otherwise attempted to certify, whether by affidavit, stipulation, or otherwise,

that the amount in controversy for any claim by the Plaintiff does not exceed $75,000.

       32.     Because the amount of damages is not stated with specificity in the Petition, the

Removing Defendants have the burden to prove by a preponderance of the evidence that the

amount in controversy exceeds $75,000.00. Simon v. Wal-Mart Stores, 193 F.3d 848, 850 (5th

Cir. 1999); Allen v. R&H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995); and, Gebbia v. Wal-

Mart Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000).




F:44165                                        Page 6
      Case 2:20-cv-02998-WBV-JVM Document 1 Filed 11/04/20 Page 7 of 11




       33.      The Removing Defendants may satisfy this burden by showing that it is facially

apparent that the Plaintiff’s claims for damages exceeds the jurisdictional amount or by setting

forth facts and disputes supporting a finding that the jurisdictional amount is satisfied. Allen, 63

F.3d at 1335.

       34.      Under the facially apparent determination, “the proper procedure is to look only at

the face of the complaint and ask whether the amount in controversy was likely to exceed” the

jurisdictional threshold. Id. at 1336.

       35.      Here, the Petition includes a request for a jury trial, stating that the “matter in

controversy exceeds the amount specified in Louisiana Code of Civil Procedure Article 1732(1)[.]”

       36.      Article 1732(1)1 limits jury trials only in suits where the amount exceeds fifty

thousand dollars ($50,000.00), exclusive of interest and costs, except in certain circumstances.

Thus, the amount in controversy exceeds at least $50,000.

       37.      Additionally, the Plaintiff has alleged that Nations Law, H. Nations, and C. Nations

were insured by Maxum, QBE, Landmark, and Allied World. See Petition, ⁋⁋ 42-45 (Exhibit A).

       38.      Subject to its terms and conditions, the primary policy of insurance issued by Allied

World Surplus Lines Insurance Company to Howard L. Nations, A Professional Corporation, with

a policy period from January 25, 2018 to January 25, 2019, includes a $50,000 Per Claim

Deductible, a $3,000,000 Each Claim Limit of Liability, and a $3,000,000 Annual Aggregate for

certain coverages. (“Allied World Policy”).

       39.      Subject to its terms and conditions, the primary policy of insurance issued by

Maxum Indemnity Company to Howard L. Nations, A Professional Corporation, with a policy


1
       Article 1732 was amended by Act 37 of the 2020 First Extraordinary Legislative Session (“HB57”). HB57,
       which lowers the jury trial threshold from $50,000 to $10,000, will be effective on January 1, 2021 and will
       be applied prospectively only. Article 1732 as amended by HB57 will not apply to any cause of action
       pending prior to January 1, 2021. Thus, the $50,000 threshold for the right to a trial by jury applies here.


F:44165                                             Page 7
      Case 2:20-cv-02998-WBV-JVM Document 1 Filed 11/04/20 Page 8 of 11




period from January 25, 2019 to January 25, 2020, includes a $50,000 Per Claim Deductible, a

$3,000,000 Each Claim Limit of Liability, and a $3,000,000 Annual Aggregate (“Maxum Policy”).

       40.     Subject to its terms and conditions, the excess policy of insurance issued by

Landmark American Insurance Company to Howard L. Nations, A Professional Corporation, with

a policy period from January 25, 2019 to January 25, 2020, includes a $2,000,000 Each Claim

Limit of Liability, and a $2,000,000 Annual Aggregate (“Landmark Policy”), in excess of the

limits of liability of the Maxum Policy.

       41.      Subject to its terms and conditions, the excess policy of insurance issued by QBE

Insurance Corporation to Howard L. Nations, A Professional Corporation, with a policy period

from January 25, 2019 to January 25, 2020, includes a $5,000,000 Each Claim Limit of Liability,

and a $5,000,000 Annual Aggregate (“QBE Policy”), in excess of the limits of liability of the

Maxum Policy and the Landmark Policy.

       42.     Plaintiff has alleged that the Allied World Policy, the Maxum Policy, the Landmark

Policy and the QBE Policy provide coverage for his claims for damages and relief against those

Defendants who are or may be insured under those policies, including Howard L. Nations, APC,

Howard L. and Cindy L. Nations.

       43.     Thus, based on the limits of liability of the foregoing policies that Plaintiff has

alleged to have been in effect and provide coverage for his claims for damages and relief, the

amount in controversy exceeds $75,000. The Plaintiff has alleged that $13,000,000 of insurance

coverage is available for his collective recovery.

       44.     The Petition also asserts that the Plaintiff is entitled to judgment awarding

compensatory, consequential and punitive damages, restitution, damages for fraudulent conduct,

reasonable attorneys’ fees and costs, and such further relief that the Court may deem appropriate




F:44165                                       Page 8
       Case 2:20-cv-02998-WBV-JVM Document 1 Filed 11/04/20 Page 9 of 11




under the circumstances, against all Defendants. See Petition, ⁋⁋ 36-37, 41-46; see also Petition,

Prayer for Relief, subpart (a).

       45.     As the foregoing makes clear, it is facially apparent that the claims for damages and

relief asserted by Plaintiff in this action exceed the jurisdictional amount required for this Court’s

exercise of diversity jurisdiction under 28 U.S.C. § 1332(a).

       WHEREFORE, Allied World Surplus Lines Insurance Company, incorrectly named as

Allied World Insurance Company, Landmark American Insurance Company, Maxum Indemnity

Company and QBE Insurance Corporation, Removing Defendants, through their respective

undersigned counsel, hereby provide notice that this action is duly removed to this Court for any

further proceedings and for such other purposes as may be allowed or proper under any applicable

law.

                                               Respectfully submitted:

                                               /s/ Sara Grace Sirera
                                               ________________________________________
                                               GEORGE D. FAGAN, T.A. #14260
                                               SARA GRACE SIRERA, #38405
                                               Leake & Andersson LLP
                                               1100 Poydras Street, Suite 1700
                                               New Orleans, LA 70163-1701
                                               Tel: 504/585-7500
                                               Fax: 504/585-7775
                                               E-mail: gfagan@leakeandersson.com
                                                        ssirera@leakeandersson.com

                                               Attorneys for Defendant, Landmark American
                                               Insurance Company

                                               And

                                               /s/ Robert I. Siegel
                                               ROBERT I. SIEGEL (#10263)
                                               ALISTAIR M. WARD (#24693)
                                               GIEGER, LABORDE & LAPEROUSE, LLC
                                               701 Poydras Street, Suite 4800



F:44165                                        Page 9
    Case 2:20-cv-02998-WBV-JVM Document 1 Filed 11/04/20 Page 10 of 11




                                  New Orleans, Louisiana 70139-4800
                                  Telephone: (504) 561-0400
                                  Facsimile:     (504) 561-1011
                                  E-mail: rsiegel@glllaw.com
                                         award@glllaw.com

                                  Attorneys for QBE Insurance Corporation

                                  And

                                  /s/Michael A. Balascio
                                  Judy Y. Barrasso, 2814
                                  Michael A. Balascio, 33715
                                  Janelle E. Sharer, 37305
                                  BARRASSO USDIN KUPPERMAN
                                   FREEMAN & SARVER, L.L.C.
                                  909 Poydras Street, Suite 2350
                                  New Orleans, Louisiana 70112
                                  Telephone:        504-589-9700
                                  Facsimile:        504-589-9701
                                  jbarrasso@barrassousdin.com
                                  mbalascio@barrassousdin.com
                                  jsharer@barrassousdin.com

                                  Attorneys for Allied World Surplus Lines
                                  Insurance Company, incorrectly named as Allied
                                  World Insurance Company

                                  And

                                  /s/ Seth A. Schmeeckle
                                  Seth A. Schmeeckle, #27076
                                  Jay P. Farmer, #36451
                                  LUGENBUHL, WHEATON, PECK, RANKIN &
                                  HUBBARD
                                  601 Poydras Street, Suite 2775
                                  New Orleans, LA 70130
                                  Telephone: (504) 568-1990
                                  Facsimile: (504) 310-9195
                                  Email: sschmeeckle@lawla.com
                                          jfarmer@lawla.com

                                  Attorneys for Maxum Indemnity Company




F:44165                          Page 10
     Case 2:20-cv-02998-WBV-JVM Document 1 Filed 11/04/20 Page 11 of 11




                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing pleading has been delivered to all counsel of record, by
depositing a copy of same in the United States mail, first class postage prepaid at their last known
address of record, or by electronic mail, or by ECF Notice, or by facsimile transmission or by hand
delivery today, November 4, 2020.

                             /s/ Sara Grace Sirera
                       _____________________________________




F:44165                                      Page 11
